[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
This action is before the Court on plaintiff's Motion For New Trial. The plaintiff alleges that this Court erroneously granted the defendant John Revis d/b/a Mama Leone's Pizza and Joseph Carrey, David Fitzgerald and Martha Fitzgerald d/b/a Carrey and Fitzgerald's Motions For a Directed Verdict and/or Motion to Dismiss.
This negligence action proceeded to jury trial on December 3 and December 4, 1990. Upon the defendants' Motion For Directed Verdicts and after hearing thereon and consideration thereof, the defense motions were granted and the action was dismissed as to all defendants on December 6, 1990. After considering the evidence in the light most favorable to the plaintiff, this Court did not find any issues of fact presented upon which reasonable men could have differed. AAA Pool Service  Supply Inc. v. AetnaCasualty Surety Co., 479 A.2d 112 (1984). Essentially, the plaintiff here contends that this Court erroneously refused to apply the correct law, erred in refusing to allow into evidence admissions of defendant Robert King, incorrectly found that the dog-bite statute was not applicable, and overlooked plaintiff's negligence and nuisance claims.
Rhode Island precedent clearly prohibits a trial justice from granting a Rule 59 new trial regarding an issue(s) as to which he has previously directed a verdict. Coffey v. American CancerSoc., 540 A.2d 643, 645 (R.I. 1988). A directed verdict is based upon a determination of law and not of fact. Id. Case law consistently reaffirms that Rule 59 prohibits a new trial motion when made to correct an error of law that occurred at trial.Izzo v. Prudential Insurance Company of America, 331 A.2d 395, 398 (1975). Our Supreme Court has defined a directed verdict as a question of law for the trial justice that depends on his assessment of the facts. Consequently, a motion for new trial made after a verdict has been directed constitutes a nullity.Coffey at 645.
For the reasons hereinabove set out, plaintiff's motion for a New Trial is denied.